DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-7 and 14-16 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6 of prior U.S. Patent No. 10,154,826. This is a statutory double patenting rejection.
Instant Application 16/459,860
Claims – 7/2/2019
U.S. Patent No. 10,154,826
1. An elongate ultrasound probe, comprising:
a probe head with a transducer array;
a handle;
a flexor located between and affixed to the probe head and the handle;
a flexor actuator configured to flex the flexor; and
a probe head motion actuator configured to oscillate the flexor actuator and thereby oscillate the probe head.

2. The probe of claim 1, wherein probe head motion actuator oscillate the flexor actuator to oscillate the probe head at a frequency for ultrasound elasticity imaging.



at least one cable affixed to at least one side of the flexor, wherein the probe head motion actuator oscillates the at least one cable, which oscillates the cable, oscillating the probe head.

4. The probe of claim 3, the probe head motion actuator, comprising:

first and second guides which support and are in physical contact with the at least one cable there between; and
a control portion that oscillates the first and second guides, which oscillates the at least one cable.

5. The probe of claim 4, wherein oscillating the first and second guides fluctuates an amount of force applied to the at least one cable by the first and second guides.

6. The probe of any of claim 4, wherein the control portion is activated by at least one of the probe, an ultrasound console, or a remote device. 

7. The probe of any of claim 4, wherein the control portion is electronically controlled.


14. A method, comprising:
electronically vibrating a probe head, which includes a transducer array, of an ultrasound probe in connection with ultrasound elasticity imaging.
15. The method of claim 14, wherein the ultrasound probe includes an articulating probe head in which two cables are utilized to flex the probe head, and further comprising:
moving, in response to the signal, at least one guide such that the at least one guide varies an amount of force applied to at least one of the two cable, thereby oscillating the at least one cable, which oscillates the probe head.
16. The method of claim 15, wherein the at least one guide includes two guides which support and are in physical contact with the at least one of the two cables there between; and further comprising: oscillating the two guides, which oscillates the at least one of the two cables.


    2. The probe of claim 1, wherein probe head motion actuator oscillates the flexor actuator to oscillate the probe head at a frequency for ultrasound elasticity imaging. 
    3. The probe of claim 1, wherein oscillating the first and second guides fluctuates an amount of force applied to the at least one cable by the first and second guides. 
    4. The probe of claim 1, wherein the control portion is activated by at least one of the probe, an ultrasound console, or a remote device. 
    5. The probe of claim 1, wherein the control portion is electronically controlled. 
    6. A method, comprising: electronically vibrating a probe head, which includes a transducer array, of an ultrasound probe in connection with ultrasound elasticity imaging, wherein the ultrasound probe includes an articulating probe head in which two cables are utilized to flex the probe head, and at least one guide with two guides which support and are in physical contact with the at least one of the two cables there between, and wherein the electronically vibrating includes moving, in response to a signal, the at least one guide such that the at least one guide varies an amount of force applied to at least one of the two cable by oscillating the two guides, which oscillates the at least one of the two cables, thereby oscillating the at least one cable, which oscillates the probe head. 



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/ efs/guidance/eTD-info-I.jsp.
Claim(s) 20 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1 and 5 of U.S. Patent No. 10,154,826. 
Instant Application 16/459,860
Claims – 7/2/2019
U.S. Patent No. 10,154,826


20. An ultrasound imaging system, comprising: an elongate ultrasound probe, including: a probe head with a transducer array; a handle; a flexor located between and affixed to the probe head and the handle; a flexor actuator configured to flex the flexor; a probe head motion actuator configured to oscillate the flexor actuator and thereby oscillate the probe head; and electronics, internal to the handle, that controls at least the probe head motion actuator.
1. An elongate ultrasound probe, comprising: a probe head with a transducer array; a handle; a flexor located between and affixed to the probe head and the handle; a flexor actuator configured to flex the flexor, wherein the flexor actuator includes at least one cable affixed to at least one side of the flexor, and the probe head motion actuator oscillates the at least one cable, which oscillates the cable, oscillating the probe head; and a probe head motion actuator configured to oscillate the flexor actuator and thereby oscillate the probe head, wherein the probe head motion actuator includes: first and second guides which support and are in physical contact with the at least one cable there between; and a control portion that oscillates the first and second guides, which oscillates the at least one cable. 
5. The probe of claim 1, wherein the control portion is electronically controlled. 



Regarding instant claim(s) 20, patented claim(s) 1 and 5 set(s) forth the above-mapped limitations.
The patented claim(s) do/does not explicitly set forth the above-underlined limitations. 
In an analogous tissue characterization field of endeavor, Cully discloses electronics, internal to the handle, that controls at least the probe head motion actuator (motor, electronics controlling the pivoting movement [0201] and [0220], [0284] pullwire). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by patented claim(s) 6 to be as claimed in the instant application, since such limitations were well known in the art as made obvious by Cully.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. incorporating motor within the probe) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one 
In addition, the patented claims 1 and 5 recite cables and two guides for flexor actuator, which is species to the claimed flexor actuator (Genus), and anticipates the claimed genus in the application being examined.
Allowable Subject Matter
Claims 4-7, 9-12, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome 112 rejections. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 12-13, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the rotating element" in line 4 page 13.  There is insufficient antecedent basis for this limitation in the claim, as “a rotating element” was not previously recited in claims 1, 3, and 8. 
Claim 12 recites the limitation "the fluid mover" in line 22 page 13.  There is insufficient antecedent basis for this limitation in the claim, as “a fluid mover” was not previously recited in claims 1, 3, and 8. 
Claim 13 recites the limitation “the slideable member” There is insufficient antecedent basis for this limitation in the claim, as “a slideable member” was not previously recited in claims 1, 3, and 13. 
Claim 15 recites the limitation “in response to the signal” There is insufficient antecedent basis for this limitation in the claim, as “a signal” was not previously recited in claims 14-15.
Claims 16-19 are rejected since they inherit rejection of claim 15 as discussed above. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 3 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by “Cully et al.,” US 2011/0166455 (hereinafter Cully).
Regarding to claim 1, Cully teaches an elongate ultrasound probe, comprising:
Probe head with a transducer array (deflectable member , [0347] ultrasound imaging array)
A handle ([0245] handle, [0284] handle)
A flexor located between affixed to the probe head and the handle (interconnection 1003 [0199], 512 Figs. 33A and B [0351], hinge 131 Fig. 6C [0284])
A flexor actuator configured to flex the flexor (pull wire [0284])
A probe head motion actuator configured to oscillate the flexor actuator and thereby oscillate the probe head ([0284] amount of deflection of the deflectable member achieved by controlled movement of the pull wire)
Regarding to claim 3, Cully teaches all limitations of claim 1 as discussed above.
Cully further teaches the flexor actuator comprising at least one cable affixed to at least one side of the flexor, wherein the probe head motion actuator oscillates the at least one cable, which oscillates the cable, oscillating the probe head ([0284]: pullwire, [0284] carrying amount of deflection due to controlled movement of the pull wire).
Regarding to claim 20, Cully teaches an ultrasound imaging system, comprising:
An elongate ultrasound probe comprising:
A probe head with a transducer array ([0202] a transducer array, )
A handle ([0022], [0284] and [0300] handle proximal end of the catheter)
A flexor located between and affixed to the probe head and the handle (hinge, interconnection member [0284])
A flexor actuator configured to oscillate the flexor actuator and thereby oscillate the probe head (pull wire [0284])
A probe head motion actuator configured to oscillate the flexor actuator and thereby oscillate the probe head ([0284] amount of deflection of the deflectable member achieved by controlled movement of the pull wire)
Electronics, internal to the handle, that controls at least the probe head motion actuator ( motor, electronics controlling the pivoting movement [0201] and [0220], [0284] pullwire)
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 13, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cully as applied to claim 1 above, and further in view of Cully.
Regarding to claim 8, Cully discloses all limitations of claim 3 as discussed above.
Cully further teaches a different embodiments wherein a rotating guide having at least two different length axes, wherein rotating the rotating guide fluctuates an amount of force applied by the rotating guide to the at least one cable, thereby oscillating at the one cable (Figures 34A and B: inner tubular body 508 is rotation results in pulling the different mount of force to the cables [0357]).
Regarding to claims 13 and 19, Cully discloses all limitations of claims 3 and 15 as discussed above.
Cully further teaches a different embodiment wherein the probe head motion actuator comprising  guide and a slideable element, wherein the slideable member supports the guide in physical contact with the at least one cable and wherein depressing and releasing the slideable member causes the guide to varying an amount of force applied to the at least one cable by the guide, thereby oscillating the at least one cable (movement of slider [0200], slide causes tubular body leading to actuation of the deflectable member [0264], two sliders [0493]). In addition, Cully teaches a manual pushbutton, depressing and releasing the pushbutton causes the guide to vary an amount of force applied by the at least one guide to the at least one of the two cables  (user manipulating the handle and manipulating the sliders, in turn, controls the deflection [0496] and [0500]), 
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Cully before him at the time the invention was made, to modify the apparatus taught by Cully to combine, modify and extend with other embodiments, as various means of actuating . 
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cully as applied to claim 1 above, and further in view of “Silwa et al.,” US 2010/0168569 (hereinafter Silwa).
Regarding to claim 2, Cully teaches all limitations of claim 1 as discussed above. 
Cully further teaches wherein probe head motion actuator oscillate the flexor actuator to oscillate the probe head ([0352]-[0353] and [0248]) and is capable of oscillating at frequency for ultrasound elasticity imaging.
Silwa discloses ultrasound imaging system with pivoting transducer ([0045]) for elasticity image ([0043]). 
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Cully and Silwa before him at the time the invention was made, to modify the apparatus taught by Cully to include the teachings of Silwa, as elasticity imaging are well known in the art and suitable for use in the apparatus of ultrasound imaging system.  One of ordinary skill in the art would have been motivated to make such a combination as it provides tissue elastic properties under examination ([0043]). 
Claims 14-15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cully and in view of Silwa.
Regarding to claim 14, Cully teaches a method comprising: electronically vibrating a probe head, which includes a transducer array, of an ultrasound probe in communication with ultrasound imaging ([0202] and [0248]). 
Cully does not teach elasticity imaging.
However, Silwa discloses ultrasound imaging system with pivoting transducer ([0045]) for elasticity image ([0043]). 
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Cully and Silwa before him at the time the invention was made, to modify the method taught by Cully to include the teachings of Silwa, as elasticity imaging are well known in the art and suitable for use in the method of ultrasound imaging system.  One of ordinary skill in the art would have been motivated to make such a combination as it provides tissue elastic properties under examination ([0043]). 
Regarding to claim 15, Cully and Silwa together teach all limitations of claim 14 as discussed above.
Cully further discloses wherein the ultrasound probe includes an articulating probe head in which two cables (520 and 518 tethering Fig. 33B) are utilized to fled the probe head and further comprising moving, in response to the signal, at least one guide such that the at least one guide varies an amount of force applied to at least one of the two cables, thereby oscillating the at least one cable, which oscillates the probe head ([0352]-[0353] Figs. 33A and B: inner tubular body is moved distally relative to the outer tubular body, length of tethering is shortened causing pivoting the probe head).
Regarding to claim 17, Cully and Silwa together teach all limitations of claim 15 as discussed above.
Cully further teaches wherein a rotating guide having at least two different length axes, wherein rotating the rotating guide fluctuates an amount of force applied by the rotating guide to the at least one cable, thereby oscillating at the one cable (Figures 34A and B: inner tubular body 508 is rotation results in pulling the different mount of force to the two cables [0357]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA J PARK/Primary Examiner, Art Unit 3793